DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on June 8, 2022, hereinafter “Reply”, after non-final rejection of March 15, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1-4, 7-10, 13-19, and 22-25 were amended, claims 6, 12, and 21 were cancelled, and claims 27-29 were added.  Claims 1-5, 7-11, 13-20, and 22-29 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the title, the specification objections of the Non-Final Rejection are withdrawn.
(2)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection are withdrawn, except for the claim objections below that are either the claim objections of the Non-Final Rejection not addressed in the Reply or new objections due to the amendments to the claims.
(3)	In view of the amendments to the claims, Applicant’s arguments on pp. 16-17 with respect to the claim interpretation are not persuasive.  Particularly, “control logic” and “input/output (I/O) control interface” in claim 7 are still nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
(4)	In view of the amendments to the claims, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of the Non-Final Rejection are withdrawn.
 (5)	Applicant’s arguments with respect to independent claims 1, 16, and 22 and dependent claims thereof on pp. 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(6)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Objections
Claims 1, 7, 15, 17, 18, 23, 24, and 29 are objected to because of the following informalities:
In claim 1, line 9, “the plurality of flash memory dies” may be amended to “the plurality of the flash memory dies” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 10, “transmitting status” may be amended to “transmitting a status” to correct a grammatical error.  (Emphasis added.)  
In claim 7, line 3, “providing status index” may be amended to “providing a status index” to correct a grammatical error.  (Emphasis added.)  
In claim 7, lines 4-5, “the plurality of ports” may be amended to “the plurality of the output ports” to follow proper antecedent basis.  (Emphasis added.)  
In claim 7, lines 13-14, “and a status index bus” may be amended to “a status index bus” to correct a grammatical error.  (Emphasis added.)  
In claim 15, line 7, “the plurality of multiplexors” may be amended to “the plurality of the multiplexors” to follow proper antecedent basis.  (Emphasis added.)  
In claim 17, lines 7-8, “each port of the external data bus is respectively mapped to and the status index” may be amended to “each of the ports of the external data bus is respectively mapped to the status index” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 18, lines 9-10, “the plurality of the output ports other than the first output port for the first flash memory die outputs the high impedance status” may be amended to “the plurality of the output ports other than the first output port for the first flash memory die output a high impedance status” to correct a grammatical error.  (Emphasis added.)  
In claim 23, lines 8-9, “the external data bus is respectively mapped to and the status index of each of the plurality of flash memory dies” may be amended to “the external data bus is respectively mapped to the status index of each of the plurality of the flash memory dies” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 24, lines 8-9, “the plurality of output ports” may be amended to “the plurality of the output ports” to follow proper antecedent basis.  (Emphasis added.)  
In claim 24, lines 9-10, “the plurality of the output ports other than the first output port for the first flash memory die outputs the high impedance status” may be amended to “the plurality of the output ports other than the first output port for the first flash memory die output a high impedance status” to correct a grammatical error.  (Emphasis added.)  
In claim 29, line 4, “s status” may be amended to “a status” to correct a typographical error.  (Emphasis added.)  
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“control logic” in claim 7, and
“input/output (I/O) control interface” in claim 7. 
The specification describes corresponding structures for the claim limitations in paragraphs [0032] and [0048]. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 16-19, 22-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka et al. (US 2016/0246514 A1), hereinafter “Nosaka”, in view of Zitlaw (US 10/222,989 B1), hereinafter “Zitlaw”, and Byeon (US 2008/0117682 A1), hereinafter “Byeon”.

Regarding claim 1, Nosaka teaches:
A control method for a flash memory, wherein the flash memory includes an external data bus to which a plurality of flash memory dies are coupled, the control method comprising: (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; [0048], [0059]-[0060]; the input/output terminals IO[7:0] [external data bus], which is labeled as IO_BUS[7:0], is respectively coupled to 8 of the ready/busy signals R/B of the NAND chips CHP0-CHP7 [flash memory dies]; a flash memory is considered to be any one of the NAND chips CHP0-CHP7 [flash memory dies]; each of the NAND chips CHP0-CHP7 [flash memory dies] includes the input/output terminals IO[7:0] [external data bus], and the input/output terminals IO[7:0] [external data bus] of all of the NAND chips CHP0-CHP7 [flash memory dies] are connected together to IO_BUS[7:0] as shown in FIG. 4)
in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies; and 
in a request stage, under the operation mode of command input, issuing by the host controller a request command to each of the plurality of flash memory dies, and under the operation mode of data output, transmitting status of the status index of each of the plurality of the flash memory dies to the host controller through each of the ports of the external data bus respectively.  (FIGs. 1-4, 8; [0023], [0038]; “[0039] … when outputting data using the input-outputs terminal [ports] IO0-IO7 [altogether considered as external data bus], or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) [request command] is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host controller] via the I/O bus as a response to the first status read command CMD_Yx [request command]”; a request stage is considered to include a stage when a command, such as the first status read command CMD_Yx (x=0, 1, . . . ) [request command], is issued from NANDC 0 [host controller]; the operation mode of command input is considered to be a mode in which a command, such as the first status read command CMD_Yx (x=0, 1, . . . ) [request command], is issued from NANDC 0 [host controller]; the operation mode of data output is considered to be a mode in which data, such as the status data (ready/busy) [status index], is output from NAND chips CHP0-CHP3 [flash memory dies] and transferred to NANDC 0 [host controller]; the status data (ready/busy) [status index] of each of the NAND chips CHP0-CHP3 [flash memory dies] is transferred to NANDC 0 [host controller]; a status of each of the status data (ready/busy) [status index] is considered to be a value or information indicating a state of each of the NAND chips CHP0-CHP3 [flash memory dies], such as ready or busy)

Nosaka does not teach in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.

However, Zitlaw teaches:
in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-7; col. 7, lines 2-67, “Host 104 [host controller] can comprise a computer having computing hardware and software (e.g., firmware, etc.), a processor (e.g., a central processing unit, a graphics processing unit, and so forth) with or without embedded memory (e.g., cache memory, etc.), or the like. In some embodiments, host 104 [host controller] can be a memory controller configured to perform memory operations on memory 106. … memory 106 can comprise control logic 110 configured to receive commands from host 104 [host controller] over memory interface 108, … Mode registers 112 can be set (e.g., written to) [setup command] by host 104 [host controller] to program memory 106 for selective functionality. For instance, host 104 [host controller] write one or more configuration values to respective ones of mode registers 112 to configure memory 106 to operate according to a set of predetermined definitions, rules, etc., associated with the configuration value(s). Additionally, one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114. … status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)”; col. 9, lines 15-42; col. 11, lines 19-49; col. 18, lines 15-40; a setup stage is considered to be a stage when the mode registers 112 are set (e.g., written to) [setup command] by the host 104 [host controller] to program the memory 106; an operation mode of command input is considered to be a mode in which the host 104 [host controller] programs the mode registers 112 of the memory 106)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

The combination of Nosaka does not teach wherein the setup command comprises mapping information that each of ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.

However, Byeon teaches:
wherein the setup command comprises mapping information that each of ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-5; “[0047] … the multi-chip flash memory device 10 has an input/output bus 50 shared by the memory chips 20, 30, and 40 (20˜40) [plurality of the flash memory dies]”; “[0052] … Referring to FIG. 3, each of the memory chips 20˜40 included in the multi-chip flash memory device of the example embodiments may be provided with assignment information [mapping information] of the input/output pin I/O<x> for outputting the ready/busy signal Rn/B [status index]. The assignment information [mapping information] about the input/output pin I/O<x> is normally set by bonding or fusing option, but example embodiments need not share those restrictions”; “[0054] An output buffer 110 may output the readout data R_Data of the cell array 100 externally from the memory chip (e.g., 20) through the input/output pins I/O<n−1:0> [external data bus]. The output buffer 110 outputs an internal ready/busy signal INT_Rn/B, which is internally generated in the memory chip, to its particular input/output pin I/O<x> that is exclusively assigned to the memory chip 20. During this, the output buffer 110 may be provided with the assignment information [mapping information] of the input/output pin I/O<x> from an Rn/B-pin selection block 160”; “[0057] The Rn/B-pin selection block 160 may provide the output buffer 110 with the assignment information [mapping information] of the input/output pin I/O<x> from which the ready/busy signal Rn/B [status index] is output. If I/O<1> is assigned to the input/output pin to output the ready/busy signal Rn/B [status index] corresponding to the memory chip 20, the Rn/B-pin selection block 160 may provide the assignment information [mapping information] to the output buffer 110 so as to select the input/output pin I/O<1>. Here, the Rn/B-pin selection block 160 may be implemented by means of fuse programming scheme. Otherwise, the Rn/B-pin selection block 160 may be set by means of bonding option. But, there may be alternate methods for setting the Rn/B-pin selection block 160. For instance, the Rn/B-pin selection block 160 may also be implemented in a register set [setup command] by configuration data provided from the host or memory controller 60 at a power-on time.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Byeon to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a multi-chip memory device of Byeon having input/output pins that output status signals to different lines of bus lines in response to a status request signal.  Doing so with the system of Nosaka would provide a shortened time for outputting (or reading) status data from a multi-chip memory device.  (Byeon, [0008])

Regarding claim 2, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

Zitlaw further teaches:
wherein, in the setup stage, the setup command issued by the host controller further comprises: 
under the operation mode of command input, issuing by the host controller a preparation command, wherein the preparation command includes a notification that each of the plurality of flash memory dies prepares to assign each of the ports of the external data bus to the status index of each of the plurality of flash memory dies; and (FIGs. 1-2; col. 7, lines 55-67, “Memory 106 can additionally comprise a set of mode registers 112 (also referred to herein as configuration registers) and a set of status registers 114. Mode registers 112 can be set (e.g., written to) by host 104 to program memory 106 for selective functionality . … one or more of mode registers 112 can be associated with initiating [preparation command] or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114”)
under the operation mode of address input, issuing by the host controller an address signal, whereby each of the ports of the external data bus is respectively mapped to the status index of each of the plurality of flash memory dies.  (FIGs. 1-2; col. 7, lines 55-67, “Memory 106 can additionally comprise a set of mode registers 112 (also referred to herein as configuration registers) and a set of status registers 114. Mode registers 112 can be set (e.g., written to) by host 104 to program memory 106 for selective functionality . … one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114”; “the addressing mechanism can comprise a subset of mode registers 112 mapped to respective subsets of status registers 114, in which an address [address signal] for one of the subset of mode registers 112 is mapped to an associated subset of status registers 114”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback using status registers that are individually addressable by a status register addressing mechanism.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

Nosaka further teaches:
whereby each of the ports of the external data bus is respectively mapped to the status index of each of the plurality of flash memory dies.  (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) is issued from NANDC 0 to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host] via the I/O bus as a response to the first status read command CMD_Yx”)

Regarding claims 17 and 23, the claimed method and the claimed memory comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

Nosaka further teaches:
wherein each of the flash memory dies has a plurality of output ports respectively coupled to each of the ports of the external data bus, and in the setup stage, a first output port of the plurality of the output ports transmits a status of the status index for a first flash memory die among the plurality of the flash memory dies, (FIG. 3; “[0041] FIG. 3 shows the case where ready/busy [status] signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]. As shown in FIG. 3, for NAND chip CHP0, the ready/busy [status] signal R/B is assigned to input/output terminal [first output port] IO0 [first output port]”)
wherein an output port of the plurality of the output ports for each of the flash memory dies other than the first flash memory die, which is corresponding to the first output port, outputs a high impedance status, and (FIG. 8; “[0038] The output terminal of buffer 17 c is connected to, for example, input/output terminal IO7 of input/outputs terminals IO0-IO7 provided in the NAND chip CHP. When a control signal input terminal is at high level, buffer 17 c passes the output signal of selector 17 a, whereas, when at low level, buffer 17 c serves as, for example, high impedance”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]. As shown in FIG. 3, for NAND chip CHP0, the ready/busy signal R/B is assigned to input/output terminal [first output port] IO0 [first output port]”; “[0074] … The output terminals RB0-RB3 are connected in common by a wire 61”; as shown in FIG. 8, only one of the ready/busy signals R/B is active; for example, RB0 connected to the first output port is enabled as active, while other ready/busy signals R/B, e.g., RB1-RB3, connected to other output ports are disabled in high impedance state on the wire 61; the control of the high impedance state is via the control signal input terminal at low level at buffer 17 c)
21the plurality of the output ports other than the first output port for the first flash memory die output a high impedance status.  (FIG. 8; [0038], [0041], [0074]; as shown in FIG. 8, only one of the ready/busy signals R/B is active; for example, RB0 connected to the first output port is enabled as active, while other ready/busy signals R/B, e.g., RB1-RB3, connected to other output ports are disabled in high impedance state on the wire 61; the control of the high impedance state is via the control signal input terminal at low level at buffer 17 c)

Regarding claims 18 and 24, the claimed method and the claimed memory comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

Nosaka further teaches:
wherein the status index is a ready/busy for the host controller.  (FIGs. 1-4, 8; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) is issued from NANDC 0 to each of NAND chips CHP0-CHP3, the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 is also transferred to NANDC 0 [host] via the I/O bus as a response to the first status read command”)

Regarding claims 19 and 25, the claimed method and the claimed memory comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 16, Nosaka teaches:
A control method for a flash memory, wherein the flash memory includes an external data bus to which a plurality of flash memory dies are coupled, the control method comprising: (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; [0048], [0059]-[0060]; the input/output terminals IO[7:0] [external data bus], which is labeled as IO_BUS[7:0], is respectively coupled to 8 of the ready/busy signals R/B of the NAND chips CHP0-CHP7 [flash memory dies]; a flash memory is considered to be any one of the NAND chips CHP0-CHP7 [flash memory dies]; each of the NAND chips CHP0-CHP7 [flash memory dies] includes the input/output terminals IO[7:0] [external data bus], and the input/output terminals IO[7:0] [external data bus] of all of the NAND chips CHP0-CHP7 [flash memory dies] are connected together to IO_BUS[7:0] as shown in FIG. 4)
issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies; 
issuing by the host controller a request command to each of the plurality of the flash memory dies; and (FIGs. 1-4, 8; [0023], [0038]; “[0039] … when outputting data using the input-outputs terminal IO0-IO7, or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) [request command] is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host controller] via the I/O bus as a response to the first status read command CMD_Yx [request command]”)
when each of the plurality of the flash memory dies in each channel receives the request command, a status of the status index of each of the plurality of the flash memory dies is transmitted to the host controller through the each of the ports of the external data bus respectively.  (FIGs. 1-4, 8; [0038]; “[0039] … when outputting data using the input-outputs terminal [ports] IO0-IO7 [altogether considered as external data bus], or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) [request command] is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host controller] via the I/O bus as a response to the first status read command CMD_Yx [request command]”; “[0044] … The ready/busy signals R/B of NAND chips CHP0-CHP7 are supplied to the NANDC 31 synchronized with data strobe signal DQS as a strobe signal”; each channel is considered to be a combination of the NAND chips CHP0-CHP7 [flash memory dies], the data bus DQ, and the data strobe signal DQS; the status data (ready/busy) [status index] of each of the NAND chips CHP0-CHP3 [flash memory dies] is transferred to NANDC 0 [host controller]; a status of each of the status data (ready/busy) [status index] is considered to be a value or information indicating a state of each of the NAND chips CHP0-CHP3 [flash memory dies], such as ready or busy)

Nosaka does not teach issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.

However, Zitlaw teaches:
issuing by a host controller a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-7; col. 7, lines 2-67, “Host 104 [host controller] can comprise a computer having computing hardware and software (e.g., firmware, etc.), a processor (e.g., a central processing unit, a graphics processing unit, and so forth) with or without embedded memory (e.g., cache memory, etc.), or the like. In some embodiments, host 104 [host controller] can be a memory controller configured to perform memory operations on memory 106. … memory 106 can comprise control logic 110 configured to receive commands from host 104 over memory interface 108, … Mode registers 112 can be set (e.g., written to) [setup command] by host 104 to program memory 106 for selective functionality. For instance, host 104 write one or more configuration values to respective ones of mode registers 112 to configure memory 106 to operate according to a set of predetermined definitions, rules, etc., associated with the configuration value(s). Additionally, one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114. … status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)”; col. 9, lines 15-42; col. 11, lines 19-27)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

The combination of Nosaka does not teach wherein the setup command comprises mapping information that each of the ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.

However, Byeon teaches:
wherein the setup command comprises mapping information that each of the ports of the external data bus maps respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-5; “[0047] … the multi-chip flash memory device 10 has an input/output bus 50 shared by the memory chips 20, 30, and 40 (20˜40) [plurality of the flash memory dies]”; “[0052] … Referring to FIG. 3, each of the memory chips 20˜40 included in the multi-chip flash memory device of the example embodiments may be provided with assignment information [mapping information] of the input/output pin I/O<x> for outputting the ready/busy signal Rn/B [status index]. The assignment information [mapping information] about the input/output pin I/O<x> is normally set by bonding or fusing option, but example embodiments need not share those restrictions”; “[0054] An output buffer 110 may output the readout data R_Data of the cell array 100 externally from the memory chip (e.g., 20) through the input/output pins I/O<n−1:0> [external data bus]. The output buffer 110 outputs an internal ready/busy signal INT_Rn/B, which is internally generated in the memory chip, to its particular input/output pin I/O<x> that is exclusively assigned to the memory chip 20. During this, the output buffer 110 may be provided with the assignment information [mapping information] of the input/output pin I/O<x> from an Rn/B-pin selection block 160”; “[0057] The Rn/B-pin selection block 160 may provide the output buffer 110 with the assignment information [mapping information] of the input/output pin I/O<x> from which the ready/busy signal Rn/B [status index] is output. If I/O<1> is assigned to the input/output pin to output the ready/busy signal Rn/B [status index] corresponding to the memory chip 20, the Rn/B-pin selection block 160 may provide the assignment information [mapping information] to the output buffer 110 so as to select the input/output pin I/O<1>. Here, the Rn/B-pin selection block 160 may be implemented by means of fuse programming scheme. Otherwise, the Rn/B-pin selection block 160 may be set by means of bonding option. But, there may be alternate methods for setting the Rn/B-pin selection block 160. For instance, the Rn/B-pin selection block 160 may also be implemented in a register set [setup command] by configuration data provided from the host or memory controller 60 at a power-on time.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Byeon to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a multi-chip memory device of Byeon having input/output pins that output status signals to different lines of bus lines in response to a status request signal.  Doing so with the system of Nosaka would provide a shortened time for outputting (or reading) status data from a multi-chip memory device.  (Byeon, [0008])

Regarding claim 22, Nosaka teaches:
A flash memory, comprising: 
at least one external data bus having a plurality of ports; (FIGs. 1-4, 8; “[0070] NANDC 0 is connected to a plurality of NAND chips CHP0-CHP3 by one I/O bus [at least one external data bus]. That is, NAND chips CHP0-CHP3 are connected in parallel by one I/O bus [at least one external data bus] to NANDC 0. The I/O bus [at least one external data bus] is connected to input/output terminal IOx of each of NAND chip CHP0-CHP3 as shown in FIG. 1”; a plurality of ports are considered to include individual ports of the I/O bus [at least one external data bus], such as IO_BUS0, IO_BUS1, IO_BUS2, etc. as shown in FIG. 3)
a plurality of flash memory dies respectively coupled to the at least one external data bus; and (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 of the eight NAND chips CHP0-CHP7 [flash memory dies]”; [0070], [0078]; the input/output terminals IO0-IO7 of the NAND chips CHP0-CHP7 [flash memory dies] are connected to the I/O bus[7:0] [at least one external data bus] as shown in FIG. 3)
a host controller, coupled to the at least one external data bus and configured to control the plurality of the flash memory dies, (FIGs. 1-4, 8; [0023], [0038]-[0039], [0041]; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3, the status data (ready/busy) output from NAND chips CHP0-CHP3 is also transferred to NANDC 0 [host controller] via the I/O bus [at least one external data bus] as a response to the first status read command CMD_Yx”; [0078]; the NANDC 0 [host controller] is capable of controlling the NAND chips CHP0-CHP3 by issuing the first status read command CMD_Yx (x=0, 1, . . . ) from the NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 and the status data (ready/busy) output from the NAND chips CHP0-CHP3 is subsequently transferred to the NANDC 0 [host controller] via the I/O bus [at least one external data bus] as a response to the first status read command CMD_Yx from the NANDC 0 [host controller])
wherein in a setup stage, the host controller issues a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus is mapped respectively to a status index of each of the plurality of the flash memory dies, and 
in a request stage, the host controller issues a request command to each of the plurality of the flash memory dies, and in a case that each of the plurality of the flash memory dies receives the request command, a status of the status index of each of the plurality of flash memory dies is transmitted to the host controller through each of the ports of the external data bus respectively.  (FIGs. 1-4, 8; [0038]; “[0039] … when outputting data using the input-outputs terminal IO0-IO7, or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0070] NANDC 0 is connected to a plurality of NAND chips CHP0-CHP3 by one I/O bus [at least one external data bus]. That is, NAND chips CHP0-CHP3 are connected in parallel by one I/O bus [at least one external data bus] to NANDC 0. The I/O bus [at least one external data bus] is connected to input/output terminal IOx of each of NAND chip CHP0-CHP3 as shown in FIG. 1”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) [request command] is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) [status index] output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host controller] via the I/O bus as a response to the first status read command CMD_Yx [request command]”; [0078]; a request stage is considered to include a stage when a command, such as the first status read command CMD_Yx (x=0, 1, . . . ) [request command], is issued from NANDC 0 [host controller]; the status data (ready/busy) [status index] of each of the NAND chips CHP0-CHP3 [flash memory dies] is transferred to NANDC 0 [host controller]; a status of each of the status data (ready/busy) [status index] is considered to be a value or information indicating a state of each of the NAND chips CHP0-CHP3 [flash memory dies], such as ready or busy; the ports are considered to include individual ports of the I/O bus [at least one external data bus], such as IO_BUS0, IO_BUS1, IO_BUS2, etc. as shown in FIG. 3)

Nosaka does not teach wherein in a setup stage, the host controller issues a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus is mapped respectively to a status index of each of the plurality of the flash memory dies.

However, Zitlaw teaches:
wherein in a setup stage, the host controller issues a setup command, wherein the setup command comprises mapping information that each of the ports of the external data bus is mapped respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-7; col. 7, lines 2-67, “Host 104 [host controller] can comprise a computer having computing hardware and software (e.g., firmware, etc.), a processor (e.g., a central processing unit, a graphics processing unit, and so forth) with or without embedded memory (e.g., cache memory, etc.), or the like. In some embodiments, host 104 [host controller] can be a memory controller configured to perform memory operations on memory 106. … memory 106 can comprise control logic 110 configured to receive commands from host 104 [host controller] over memory interface 108, … Mode registers 112 can be set (e.g., written to) [setup command] by host 104 to program memory 106 for selective functionality. For instance, host 104 write one or more configuration values to respective ones of mode registers 112 to configure memory 106 to operate according to a set of predetermined definitions, rules, etc., associated with the configuration value(s). Additionally, one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114. … status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)”; col. 9, lines 15-42; col. 11, lines 19-27; a setup stage is considered to be a stage when the mode registers 112 are set (e.g., written to) [setup command] by the host 104 to program the memory 106)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

The combination of Nosaka does not teach wherein the setup command comprises mapping information that each of the ports of the external data bus is mapped respectively to a status index of each of the plurality of the flash memory dies.

However, Byeon teaches:
wherein the setup command comprises mapping information that each of the ports of the external data bus is mapped respectively to a status index of each of the plurality of the flash memory dies.  (FIGs. 1-5; “[0047] … the multi-chip flash memory device 10 has an input/output bus 50 shared by the memory chips 20, 30, and 40 (20˜40) [plurality of the flash memory dies]”; “[0052] … Referring to FIG. 3, each of the memory chips 20˜40 included in the multi-chip flash memory device of the example embodiments may be provided with assignment information [mapping information] of the input/output pin I/O<x> for outputting the ready/busy signal Rn/B [status index]. The assignment information [mapping information] about the input/output pin I/O<x> is normally set by bonding or fusing option, but example embodiments need not share those restrictions”; “[0054] An output buffer 110 may output the readout data R_Data of the cell array 100 externally from the memory chip (e.g., 20) through the input/output pins I/O<n−1:0> [external data bus]. The output buffer 110 outputs an internal ready/busy signal INT_Rn/B, which is internally generated in the memory chip, to its particular input/output pin I/O<x> that is exclusively assigned to the memory chip 20. During this, the output buffer 110 may be provided with the assignment information [mapping information] of the input/output pin I/O<x> from an Rn/B-pin selection block 160”; “[0057] The Rn/B-pin selection block 160 may provide the output buffer 110 with the assignment information [mapping information] of the input/output pin I/O<x> from which the ready/busy signal Rn/B [status index] is output. If I/O<1> is assigned to the input/output pin to output the ready/busy signal Rn/B [status index] corresponding to the memory chip 20, the Rn/B-pin selection block 160 may provide the assignment information [mapping information] to the output buffer 110 so as to select the input/output pin I/O<1>. Here, the Rn/B-pin selection block 160 may be implemented by means of fuse programming scheme. Otherwise, the Rn/B-pin selection block 160 may be set by means of bonding option. But, there may be alternate methods for setting the Rn/B-pin selection block 160. For instance, the Rn/B-pin selection block 160 may also be implemented in a register set [setup command] by configuration data provided from the host or memory controller 60 at a power-on time.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Byeon to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a multi-chip memory device of Byeon having input/output pins that output status signals to different lines of bus lines in response to a status request signal.  Doing so with the system of Nosaka would provide a shortened time for outputting (or reading) status data from a multi-chip memory device.  (Byeon, [0008])

Regarding claim 27, Nosaka teaches:
A control method for a flash memory, wherein the flash memory includes an external data bus to which a plurality of flash memory dies are coupled, the control method comprising:  (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; [0048], [0059]-[0060]; the input/output terminals IO[7:0] [external data bus], which is labeled as IO_BUS[7:0], is respectively coupled to 8 of the ready/busy signals R/B of the NAND chips CHP0-CHP7 [flash memory dies]; a flash memory is considered to be any one of the NAND chips CHP0-CHP7 [flash memory dies]; each of the NAND chips CHP0-CHP7 [flash memory dies] includes the input/output terminals IO[7:0] [external data bus], and the input/output terminals IO[7:0] [external data bus] of all of the NAND chips CHP0-CHP7 [flash memory dies] are connected together to IO_BUS[7:0] as shown in FIG. 4)
in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each port of the external data bus is mapped respectively in association with the setup command to each of the plurality of the flash memory dies; and 
in a request stage, under the operation mode of command input, issuing by the host controller a request command to each of the plurality of the flash memory dies, and under the operation mode of data output, transmits a status of each of the plurality of the flash memory dies in association with the request command to the host controller through each of the ports of the external data bus respectively.  (FIGs. 1-4, 8; [0023], [0038]; “[0039] … when outputting data using the input-outputs terminal [ports] IO0-IO7 [altogether considered as external data bus], or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) [request command] is issued from NANDC 0 [host controller] to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host controller] via the I/O bus as a response to the first status read command CMD_Yx [request command]”; a request stage is considered to include a stage when a command, such as the first status read command CMD_Yx (x=0, 1, . . . ) [request command], is issued from NANDC 0 [host controller]; the operation mode of command input is considered to be a mode in which a command, such as the first status read command CMD_Yx (x=0, 1, . . . ) [request command], is issued from NANDC 0 [host controller]; the operation mode of data output is considered to be a mode in which data, such as the status data (ready/busy), is output from NAND chips CHP0-CHP3 [flash memory dies] and transferred to NANDC 0 [host controller]; the status data (ready/busy) of each of the NAND chips CHP0-CHP3 [flash memory dies] is transferred to NANDC 0 [host controller]; a status of each of the status data (ready/busy) is considered to be a value or information indicating a state of each of the NAND chips CHP0-CHP3 [flash memory dies], such as ready or busy)

Nosaka does not teach in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each port of the external data bus is mapped respectively in association with the setup command to each of the plurality of the flash memory dies.

However, Zitlaw teaches:
in a setup stage, under an operation mode of command input, issuing by a host controller a setup command, wherein the setup command comprises mapping information that each port of the external data bus is mapped respectively in association with the setup command to each of the plurality of the flash memory dies.  (FIGs. 1-7; col. 7, lines 2-67, “Host 104 [host controller] can comprise a computer having computing hardware and software (e.g., firmware, etc.), a processor (e.g., a central processing unit, a graphics processing unit, and so forth) with or without embedded memory (e.g., cache memory, etc.), or the like. In some embodiments, host 104 [host controller] can be a memory controller configured to perform memory operations on memory 106. … memory 106 can comprise control logic 110 configured to receive commands from host 104 [host controller] over memory interface 108, … Mode registers 112 can be set (e.g., written to) [setup command] by host 104 [host controller] to program memory 106 for selective functionality. For instance, host 104 [host controller] write one or more configuration values to respective ones of mode registers 112 to configure memory 106 to operate according to a set of predetermined definitions, rules, etc., associated with the configuration value(s). Additionally, one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114. … status registers 114 can include a status register for each of the multiple memory banks, which respectively track or output status information for individual ones of the memory banks (e.g., see FIGS. 2, 3, infra)”; col. 9, lines 15-42; col. 11, lines 19-49; col. 18, lines 15-40; a setup stage is considered to be a stage when the mode registers 112 are set (e.g., written to) [setup command] by the host 104 [host controller] to program the memory 106; an operation mode of command input is considered to be a mode in which the host 104 [host controller] programs the mode registers 112 of the memory 106)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

The combination of Nosaka does not teach wherein the setup command comprises mapping information that each port of the external data bus is mapped respectively in association with the setup command to each of the plurality of the flash memory dies.

However, Byeon teaches:
wherein the setup command comprises mapping information that each port of the external data bus is mapped respectively in association with the setup command to each of the plurality of the flash memory dies.  (FIGs. 1-5; “[0047] … the multi-chip flash memory device 10 has an input/output bus 50 shared by the memory chips 20, 30, and 40 (20˜40) [plurality of the flash memory dies]”; “[0052] … Referring to FIG. 3, each of the memory chips 20˜40 included in the multi-chip flash memory device of the example embodiments may be provided with assignment information [mapping information] of the input/output pin I/O<x> for outputting the ready/busy signal Rn/B [status index]. The assignment information [mapping information] about the input/output pin I/O<x> is normally set by bonding or fusing option, but example embodiments need not share those restrictions”; “[0054] An output buffer 110 may output the readout data R_Data of the cell array 100 externally from the memory chip (e.g., 20) through the input/output pins I/O<n−1:0> [external data bus]. The output buffer 110 outputs an internal ready/busy signal INT_Rn/B, which is internally generated in the memory chip, to its particular input/output pin I/O<x> that is exclusively assigned to the memory chip 20. During this, the output buffer 110 may be provided with the assignment information [mapping information] of the input/output pin I/O<x> from an Rn/B-pin selection block 160”; “[0057] The Rn/B-pin selection block 160 may provide the output buffer 110 with the assignment information [mapping information] of the input/output pin I/O<x> from which the ready/busy signal Rn/B [status index] is output. If I/O<1> is assigned to the input/output pin to output the ready/busy signal Rn/B [status index] corresponding to the memory chip 20, the Rn/B-pin selection block 160 may provide the assignment information [mapping information] to the output buffer 110 so as to select the input/output pin I/O<1>. Here, the Rn/B-pin selection block 160 may be implemented by means of fuse programming scheme. Otherwise, the Rn/B-pin selection block 160 may be set by means of bonding option. But, there may be alternate methods for setting the Rn/B-pin selection block 160. For instance, the Rn/B-pin selection block 160 may also be implemented in a register set [setup command] by configuration data provided from the host or memory controller 60 at a power-on time.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Byeon to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a multi-chip memory device of Byeon having input/output pins that output status signals to different lines of bus lines in response to a status request signal.  Doing so with the system of Nosaka would provide a shortened time for outputting (or reading) status data from a multi-chip memory device.  (Byeon, [0008])

Regarding claim 28, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

Zitlaw further teaches:
wherein, in the setup stage, the setup command issued by the host controller further comprises: 
under the operation mode of command input, issuing by the host controller a preparation command, wherein the preparation command includes a notification that each of the plurality of the flash memory dies prepares to assign each of the ports of the external data bus to each of the plurality of the flash memory dies; and  (FIGs. 1-2; col. 7, lines 55-67, “Memory 106 can additionally comprise a set of mode registers 112 (also referred to herein as configuration registers) and a set of status registers 114. Mode registers 112 can be set (e.g., written to) by host 104 to program memory 106 for selective functionality . … one or more of mode registers 112 can be associated with initiating [preparation command] or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114”)
under the operation mode of address input, issuing by the host controller an address signal, whereby each of the ports of the external data bus is respectively mapped to each of the plurality of the flash memory dies.  (FIGs. 1-2; col. 7, lines 55-67, “Memory 106 can additionally comprise a set of mode registers 112 (also referred to herein as configuration registers) and a set of status registers 114. Mode registers 112 can be set (e.g., written to) by host 104 to program memory 106 for selective functionality . … one or more of mode registers 112 can be associated with initiating or controlling status-related functionality of memory 106, such as addressing, accessing, writing to or obtaining status information from a set of status registers 114”; “the addressing mechanism can comprise a subset of mode registers 112 mapped to respective subsets of status registers 114, in which an address [address signal] for one of the subset of mode registers 112 is mapped to an associated subset of status registers 114”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback using status registers that are individually addressable by a status register addressing mechanism.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

Nosaka further teaches:
whereby each of the ports of the external data bus is respectively mapped to each of the plurality of the flash memory dies.  (FIGs. 1-4, 8; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]”; “[0072] … as will be described below, when the first status read command CMD_Yx (x=0, 1, . . . ) is issued from NANDC 0 to each of NAND chips CHP0-CHP3 [flash memory dies], the status data (ready/busy) output from NAND chips CHP0-CHP3 [flash memory dies] is also transferred to NANDC 0 [host] via the I/O bus as a response to the first status read command CMD_Yx”)

Regarding claim 29, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

Nosaka further teaches:
wherein each of the flash memory dies has a plurality of output ports respectively coupled to each of the ports of the external data bus, and in the setup stage, a first output port of the plurality of output ports transmits s status of a first flash memory die among the plurality of the flash memory dies,  (FIG. 3; “[0041] FIG. 3 shows the case where ready/busy [status] signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]. As shown in FIG. 3, for NAND chip CHP0, the ready/busy [status] signal R/B is assigned to input/output terminal [first output port] IO0 [first output port]”)
wherein an output port of the plurality of the output ports for each of the flash memory dies other than the first flash memory die, which is corresponding to the first output port, outputs a high impedance status, and  (FIG. 8; “[0038] The output terminal of buffer 17 c is connected to, for example, input/output terminal IO7 of input/outputs terminals IO0-IO7 provided in the NAND chip CHP. When a control signal input terminal is at high level, buffer 17 c passes the output signal of selector 17 a, whereas, when at low level, buffer 17 c serves as, for example, high impedance”; “[0041] FIG. 3 shows the case where ready/busy signals R/B are assigned respectively to input/output terminals [ports] IO0-IO7 [altogether considered as external data bus] of the eight NAND chips CHP0-CHP7 [flash memory dies]. As shown in FIG. 3, for NAND chip CHP0, the ready/busy signal R/B is assigned to input/output terminal [first output port] IO0 [first output port]”; “[0074] … The output terminals RB0-RB3 are connected in common by a wire 61”; as shown in FIG. 8, only one of the ready/busy signals R/B is active; for example, RB0 connected to the first output port is enabled as active, while other ready/busy signals R/B, e.g., RB1-RB3, connected to other output ports are disabled in high impedance state on the wire 61; the control of the high impedance state is via the control signal input terminal at low level at buffer 17 c)
the plurality of the output ports other than the first output port for the first flash memory die outputs the high impedance status.  (FIG. 8; [0038], [0041], [0074]; as shown in FIG. 8, only one of the ready/busy signals R/B is active; for example, RB0 connected to the first output port is enabled as active, while other ready/busy signals R/B, e.g., RB1-RB3, connected to other output ports are disabled in high impedance state on the wire 61; the control of the high impedance state is via the control signal input terminal at low level at buffer 17 c)

Claims 5, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka et al. (US 2016/0246514 A1), hereinafter “Nosaka”, in view of Zitlaw (US 10/222,989 B1), hereinafter “Zitlaw”, and Byeon (US 2008/0117682 A1), hereinafter “Byeon”, as applied to claims 1, 16, and 22, respectively above, and further in view of Kachare et al. (US 2019/0250855 A1), hereinafter “Kachare”.

	Regarding claim 5, the combination of Nosaka teaches the control method for the flash memory according to claim 1.

The combination of Nosaka does not teach wherein the setup command and the request command are defined by vendor-specific commands.

However, Nosaka in view of Kachare teaches:
wherein the setup command and the request command are defined by vendor-specific commands.  (Nosaka: FIGs. 1-4, 8; “[0039] … when outputting data using the input-outputs terminal [ports] IO0-IO7 [altogether considered as external data bus], or when outputting a response to the first status read command [request command], enable signal DOUT_EN is asserted”) (Kachare: “[0042] … a host or a bridge device may use a special NVMe command or a vendor defined command to send association group information to the SSD controller”) (Nosaka teaches the first status read command [request command], and Kachare teaches a host or a bridge device may use a special NVMe command or a vendor defined command; thus, one of ordinary skill in the art would be able to combine the teachings to use a special NVMe command or a vendor defined command for a host or a bridge device to send the first status read command [request command] in order to provide an association between a set of independent NVMe write commands that may be useful to support atomicity of write commands to enable host write commands to either write a whole new data or not to write any data)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Kachare to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a system of Kachare having a host or a bridge device that may use a special NVMe command or a vendor defined command to send association group information to a solid state drive (SSD) controller.  Doing so with the system of Nosaka would provide an association between a set of independent NVMe write commands that may be useful to support atomicity of write commands to enable host write commands to either write a whole new data or not to write any data.  (Kachare, [0037])

The combination of Nosaka does not teach wherein the setup command defined by vendor-specific commands.

However, Zitlaw in view of Kachare teaches:
wherein the setup command defined by vendor-specific commands.  (Zitlaw: FIGs. 1-2; col. 7, lines 37-67, “memory 106 can comprise control logic 110 configured to receive commands from host 104 over memory interface 108, … Mode registers 112 can be set (e.g., written to) [setup command] by host 104 to program memory 106 for selective functionality”) (Kachare: “[0042] … a host or a bridge device may use a special NVMe command or a vendor defined command to send association group information to the SSD controller”) (Zitlaw teaches the mode registers 112 can be set (e.g., written to) [setup command] by host 104, and Kachare teaches a host or a bridge device may use a special NVMe command or a vendor defined command; thus, one of ordinary skill in the art would be able to combine the teachings to use a special NVMe command or a vendor defined command for a host to set (e.g., written to) mode registers in order to provide an association between a set of independent NVMe write commands that may be useful to support atomicity of write commands to enable host write commands to either write a whole new data or not to write any data)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Zitlaw to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a memory device of Zitlaw having a multi-bank memory with bank-specific status feedback using mode registers and status registers that are individually addressable by a status register addressing mechanism.  Doing so with the system of Nosaka would provide applications where two-terminal memory can provide real-world benefits for electronic devices.  (Zitlaw, col. 1, lines 52-54)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nosaka to incorporate the teachings of Kachare to provide a memory system of Nosaka having status data (ready/busy) output from NAND chips to a NAND controller (NANDC) via an input/output (I/O) bus as a response to a status read command, with a system of Kachare having a host or a bridge device that may use a special NVMe command or a vendor defined command to send association group information to a solid state drive (SSD) controller.  Doing so with the system of Nosaka would provide an association between a set of independent NVMe write commands that may be useful to support atomicity of write commands to enable host write commands to either write a whole new data or not to write any data.  (Kachare, [0037])

Regarding claims 20 and 26, the claimed method and the claimed memory comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

Allowable Subject Matter
Claims 7-11 and 13-15 are allowed, after the claims are amended to address the claim objections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136